Citation Nr: 1758807	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-05 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent for a right knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned in May 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's right knee was last examined in September 2013.  In May 2017, he testified that his knee condition has worsened since the last examination.  He described symptoms of pain, joint stiffness, and weakness.  He reports wearing a brace, using pain medication, and treating swelling with rest, soaking, and elevation.  

The VA has a duty to assist the Veteran by providing a medical examination when the evidence of record does not contain sufficient competent medical evidence to decide the claim.  38 U.S.C. §5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The evidence of record is insufficient to accurately access the Veteran's current condition and determine an appropriate disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the nature and current severity of the Veteran's service-connected right knee disability.  

The examiner must test range of motion for pain in active and passive motion, on weight-bearing and non-weight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she could clearly explain why this is so.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






